 



Exhibit 10.7
eFunds Corporation
2001 EMPLOYEE STOCK PURCHASE PLAN
(as amended July 1, 2006)
ARTICLE I. INTRODUCTION
          Section 1.01 Purpose. The purpose of the eFunds Corporation 2001
Employee Stock Purchase Plan (the “Plan”) is to provide employees of eFunds
Corporation, a Delaware corporation (the “Company”), and certain related
corporations with an opportunity to share in the ownership of the Company by
providing them with a convenient means for regular and systematic purchases of
the Company’s Common Stock, par value $.01 per share, and, thus, to develop a
stronger incentive to work for the continued success of the Company.
          Section 1.02 Rules of Interpretation. It is intended that the Plan be
an “employee stock purchase plan” as defined in Section 423(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulations
promulgated thereunder. Accordingly, the Plan shall be interpreted and
administered in a manner consistent therewith if so approved. All Participants
in the Plan will have the same rights and privileges consistent with the
provisions of the Plan.
          Section 1.03 Definitions. For purposes of the Plan, the following
terms will have the meanings set forth below:
     “Acceleration Date” means the later of the date of stockholder approval (if
such approval is a condition to the consummation of the proposed transaction) or
approval by the Company’s Board of Directors of (i) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Company Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which stockholders of the Company immediately prior to the merger
have the same proportionate ownership of stock in the surviving corporation
immediately after the merger; (ii) any sale, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company; or (iii) any plan of liquidation or dissolution of
the Company.
     “Approved Retirement’ shall mean any voluntary termination of employment
with or services to the Company or any of its Subsidiaries which is on or after
the later of the date on which (i) Participant’s age is at least fifty-five
(55) and (ii) Participant shall have completed at least five (5) years of
continuous service with the Company and its

1



--------------------------------------------------------------------------------



 



Subsidiaries, or any other termination of service or employment that the
Committee determines qualifies as an approved retirement. In determining the
number of years of Participant’s service years of employment with Deluxe
Corporation, a Minnesota Corporation, or any of its Subsidiaries prior to
December 29, 2000 shall be included.
     “Board” means the board of directors of the Company.
     “Committee” means the committee described in Section 10.01.
     “Common Stock” means the Company’s Common Stock, par value $.01 per share,
as such stock may be adjusted for changes in the stock or the Company as
contemplated by Article XI herein.
     “Company” means eFunds Corporation, a Delaware corporation, and its
successors by merger or consolidation as contemplated by Article XI herein.
     “Current Compensation” means all regular wage, salary, bonus, and
commission payments paid by the Company or by a Participating Subsidiary to a
Participant in accordance with the terms of his or her employment.
     “Disability” shall mean the termination of Participant’s employment with or
services to the Company or any of its Subsidiaries due to Participant’s
permanent disability as defined by the provisions of the long-term disability
plan of Participant’s employer at the time of such disability.
     “Fair Market Value” as of a given date means such value of the Common Stock
as reasonably determined by the Committee, but shall not be less than (i) the
last sale price if the Common Stock is then quoted on the Nasdaq National Market
System, (ii) the average of the closing representative bid and asked prices of
the Common Stock as reported on the Nasdaq National Market System on the date as
of which the fair market value is being determined, or (iii) the closing price
of the Common Stock as reported for composite transactions if the Common Stock
is then traded on a national securities exchange. If on a given date the Common
Stock is not traded on an established securities market, the Committee shall
make a good faith attempt to satisfy the requirements of this Section 1.03 and
in connection therewith shall take such action as it deems necessary or
advisable.
     “Participant” means a Regular Full-Time Employee who is eligible to
participate in the Plan under Section 2.01 and who has elected to participate in
the Plan.
     “Participating Subsidiary” means a Subsidiary which has been designated by
the Board or Committee in advance of the Purchase Period in question as a
corporation whose eligible Regular Full-Time Employees may participate in the
Plan.

2



--------------------------------------------------------------------------------



 



     “Plan” means the eFunds Corporation 2001 Employee Stock Purchase Plan, as
may be amended from time to time, the provisions of which are set forth herein.
     “Purchase Period” means the approximate three-month period beginning on the
first business day of each calendar quarter of each calendar year; provided,
however, that the initial Purchase Period will commence on January 2, 2001 and
will terminate on June 30, 2001. The Board of Directors of the Company shall
have the power to change the duration of the Purchase Periods with respect to
offerings without stockholder approval if such change is announced at least five
days prior to the scheduled beginning of the first Purchase Period to be
affected.
     “Regular Full-Time Employee” means an employee of the Company or a
Participating Subsidiary as of the first day of a Purchase Period, including an
officer or director who is also an employee, but excluding an employee whose
customary employment is less than 20 hours per week and excluding an employee
who is customarily employed for five months or less in a calendar year.
     “Stock Purchase Account” means the account maintained on the books and
records of the Company recording the amount received from each Participant
through payroll deductions made under the Plan.
     “Subsidiary” means any subsidiary corporation of the Company, as defined in
Section 424(f) of the Code, whether now or hereafter acquired or established.
ARTICLE II. ELIGIBILITY AND PARTICIPATION; INTERNATIONAL PARTICIPANTS
          Section 2.01 Eligible Employees. All Regular Full-Time Employees shall
be eligible to participate in the Plan beginning on the first day of the first
Purchase Period to commence after such person becomes a Regular Full-Time
Employee. Subject to the provisions of Article VI, each such employee will
continue to be eligible to participate in the Plan so long as he or she remains
a Regular Full-Time Employee. To the extent that the Committee determines that
Treasury Regulation §1.401(K)-1(d)(2)(iv)(B)(4) applies to an eligible Regular
Full-Time Employee, such Regular Full-Time Employee will not be eligible to
participate in the Plan.
          Section 2.02 Election to Participate. An eligible Regular Full-Time
Employee may elect to participate in the Plan for a given Purchase Period by
submitting a subscription agreement and any other required documents provided by
the Company (which authorize regular payroll deductions from Current
Compensation beginning with the first payday in that Purchase Period and
continuing until the employee withdraws from the Plan or ceases to be eligible
to participate in the Plan) with the Company’s Human Resources Department, or a
stock brokerage or other financial services firm designated by the Company, no
later than the fifteenth day of the

3



--------------------------------------------------------------------------------



 



month in advance of that Purchase Period, and in accordance with such terms and
conditions as the Committee in its sole discretion may impose. Notwithstanding
the foregoing, the Committee may set a later time for submission of the
subscription agreement and any other required documents and may provide that the
subscription agreement and any other required documents may be submitted
electronically.
          Section 2.03 Untimely Election to Participate. An eligible Regular
Full-Time Employee who does not submit a subscription agreement and any other
required documents provided by the Company (which authorize regular payroll
deductions from Current Compensation beginning with the first payday in that
Purchase Period and continuing until the employee withdraws from the Plan or
ceases to be eligible to participate in the Plan) with the Company’s Human
Resources Department, or a stock brokerage or other financial services firm
designated by the Company, no later than the fifteenth day of the month in
advance of that Purchase Period, or such other date set by the Committee
pursuant to Section 2.02, and in accordance with such terms and conditions as
the Committee in its sole discretion may impose, shall not participate until
complying with the requirements of Section 2.02.
          Section 2.04 Limits on Stock Purchase. No employee shall be granted
any right to purchase Common Stock hereunder if such employee, immediately after
such a right to purchase is granted, would own, directly or indirectly, within
the meaning of Section 423(b)(3) and Section 424(d) of the Code, Common Stock
possessing 5% or more of the total combined voting power or value of all the
classes of the capital stock of the Company or of all its Subsidiaries.
          Section 2.05 Voluntary Participation. Participation in the Plan on the
part of a Participant is voluntary and such participation is not a condition of
employment nor does participation in the Plan entitle a Participant to be
retained as an employee.
          Section 2.06 International Participants. The Committee shall have the
power and authority to allow employees of those Subsidiaries or other entities
that are not Participating Subsidiaries, who work or reside outside of the
United States on behalf of the Company an opportunity to acquire Common Stock
pursuant to the Plan in accordance with such special terms and conditions as the
Committee may designate with respect to each such Subsidiary. Without limiting
the authority of the Committee, the special terms and conditions which may be
established with respect to each such Subsidiary, and which need not be the same
for all Subsidiaries, include but are not limited to the right to participate,
procedures for elections to participate, the payment of any interest with
respect to amounts received from or credited to accounts held for the benefit of
Participants, the purchase price of any shares to be acquired, the length of any
purchase period, the maximum amount of contributions, credits or Stock which may
be acquired by any Participant, and a Participant’s rights in the event of his
or her death, disability, withdrawal from the Plan, termination of employment on
behalf of the Company and all matters related thereto. This Section 2.06 is not
subject to Section 423 of the Code or any other provision of the Plan which
refers to or is based

4



--------------------------------------------------------------------------------



 



upon such Section. For tax purposes, this Section 2.06 shall be treated as
separate and apart from the balance of the Plan.
ARTICLE III. PAYROLL DEDUCTIONS, COMPANY
CONTRIBUTIONS AND STOCK PURCHASE ACCOUNT
          Section 3.01 Deduction from Pay. The forms described in Section 2.02
will permit a Participant to elect payroll deductions of any multiple of 1% but
not less than 2% or more than 10% of such Participant’s Current Compensation for
each pay period, subject to such other limitations as the Committee in its sole
discretion may impose. A Participant may cease making payroll deductions at any
time, subject to such limitations as the Committee in its sole discretion may
impose.
          Section 3.02 Adjustments of Deduction in Pay. Participants may
decrease or increase the rate of payroll deductions in accordance with
Section 3.01 by submitting to the Company’s Human Resources Department, or a
stock brokerage or other financial services firm designated by the Company, a
new subscription agreement and any other required documents no later than the
fifteenth day of the month in advance of that Purchase Period and in accordance
with such terms and conditions as the Committee in its sole discretion may
impose.
          Section 3.03 Credit to Account. Payroll deductions will be credited to
the Participant’s Stock Purchase Account on each payday in accordance with
Articles IV and V hereof.
          Section 3.04 Interest. No interest will be paid upon payroll
deductions or any amount credited to, or on deposit in, a Participant’s Stock
Purchase Account.
          Section 3.06 Nature of Account. The Stock Purchase Account is
established solely for accounting purposes, and all amounts credited to the
Stock Purchase Account will remain part of the general assets of the Company or
the Participating Subsidiary (as the case may be). The Company may use amounts
credited to the Stock Purchase Account for any corporate purpose, and the
Company shall not be obligated to segregate such amounts credited to the Stock
Purchase Account.
          Section 3.07 No Additional Contributions. Unless otherwise determined
by the Committee, a Participant may not make any payment into the Stock Purchase
Account other than the payroll deductions made pursuant to the Plan.
ARTICLE IV. RIGHT TO PURCHASE SHARES
          Section 4.01 Number of Shares. Each Participant will have the right to
purchase on the last business day of the Purchase Period all, but not less than
all, of the largest number of whole and fractional shares of Common Stock that
can be purchased at the price specified in

5



--------------------------------------------------------------------------------



 



Section 4.02 with the entire credit balance in the Participant’s Stock Purchase
Account, subject to the limitations that (a) no more than 1,000 shares of Common
Stock may be purchased under the Plan by any one Participant for a given
Purchase Period (2,000 shares for the initial six-month Purchase Period) and
(b) in accordance with Section 423(b)(8) of the Code, no more than $25,000 in
Fair Market Value (determined at the beginning of each Purchase Period) of
Common Stock and other stock may be purchased under the Plan and all other
employee stock purchase plans (if any) of the Company and the Subsidiaries by
any one Participant for any calendar year. If the purchases for all Participants
would otherwise cause the aggregate number of shares of Common Stock to be sold
under the Plan to exceed the number specified in Section 10.04, each Participant
shall be allocated a pro rata portion of the Common Stock to be sold.
          Section 4.02 Purchase Price. The purchase price for any Purchase
Period shall be the lesser of (a) 85% of the Fair Market Value of the Common
Stock on the first business day of that Purchase Period or (b) 85% of the Fair
Market Value of the Common Stock on the last business day of that Purchase
Period, in each case rounded up to the next higher full cent.
ARTICLE V. EXERCISE OF RIGHT
          Section 5.01 Purchase of Stock. On the last business day of a Purchase
Period, the entire credit balance in each Participant’s Stock Purchase Account
will be used to purchase the largest number of whole and fractional shares of
Common Stock purchasable with such amount (subject to the limitations of
Section 4.01), unless the Participant has filed with the Company’s Human
Resources Department, or a stock brokerage or other financial services firm
designated by the Company, in advance of the date set forth in Section 6.01 and
subject to such terms and conditions as the Committee in its sole discretion may
impose, a form provided by the Company which requests the distribution of the
entire credit balance in cash.
          Section 5.02 Return of Excess Credit Balance. Any payroll deductions
accumulated in each Participant’s Stock Purchase Account which are not used to
purchase full or fractional shares of Common Stock due to the limitations of
Section 4.01 shall be returned to the Participant as soon as practicable, after
the end of the applicable Purchase Period, without interest.
          Section 5.03 Notice of Acceleration Date. The Company shall use its
best efforts to notify each Participant in writing within at least ten days of
any Acceleration Date that the then current Purchase Period will end on such
Acceleration Date.
ARTICLE VI. WITHDRAWAL FROM PLAN; SALE OF STOCK
          Section 6.01 Voluntary Withdrawal. A Participant may, in accordance
with such terms and conditions as the Committee in its sole discretion may
impose, withdraw from the Plan and cease making payroll deductions by filing
with the Company’s Human Resources Department, or a stock brokerage or other
financial services firm designated by the Company, a

6



--------------------------------------------------------------------------------



 



form provided for this purpose at least fifteen days prior to the end of the
Purchase Period. In such event, the entire credit balance in the Participant’s
Stock Purchase Account will be paid, without interest, to the Participant in
cash as soon as administratively possible. A Participant who withdraws from the
Plan will not be eligible to reenter the Plan until such eligible Regular
Full-Time Employee subsequently files a timely election to re-enroll in the Plan
pursuant to Section 2.02.
          Section 6.02 Death. Subject to such terms and conditions as the
Committee in its sole discretion may impose, upon the death of a Participant, no
further amounts shall be credited to the Participant’s Stock Purchase Account.
Thereafter, on the last business day of the Purchase Period during which such
Participant’s death occurred and in accordance with Section 5.01, the entire
credit balance in such Participant’s Stock Purchase Account will be used to
purchase Common Stock, unless such Participant’s estate has filed with the
Company’s Human Resources Department, or a stock brokerage or other financial
services firm designated by the Company, at least fifteen days prior to the end
of the Purchase Period, a form provided by the Company which elects to have the
entire credit balance in such Participant’s Stock Account distributed in cash as
soon as administratively possible after the end of that Purchase Period or at
such earlier time as the Committee in its sole discretion may decide. Each
Participant, however, may designate one or more beneficiaries who, upon death,
are to receive the Common Stock or the amount that otherwise would have been
distributed or paid to the Participant’s estate and may change or revoke any
such designation from time to time. No such designation, change or revocation
will be effective unless made by the Participant in writing and filed with the
Company during the Participant’s lifetime. Unless the Participant has otherwise
specified in the beneficiary designation, the beneficiary or beneficiaries so
designated will become fixed as of the date of the death of the Participant so
that, if a beneficiary survives the Participant but dies before the receipt of
the payment due such beneficiary, the payment will be made to such beneficiary’s
estate.
          Section 6.03 Termination of Employment. Subject to such terms and
conditions as the Committee in its sole discretion may impose, upon a
Participant’s normal or early retirement with the consent of the Company under
any pension or retirement plan of the Company or Participating Subsidiary, no
further amounts shall be credited to the Participant’s Stock Purchase Account.
Thereafter, on the last business day of the Purchase Period during which such
Participant’s approved retirement occurred and in accordance with Section 5.01,
the entire credit balance in such Participant’s Stock Purchase Account will be
used to purchase Common Stock, unless such Participant has filed with the
Company’s Human Resources Department, or a stock brokerage or other financial
services firm designated by the Company, at least fifteen days prior to the end
of the Purchase Period, a form provided by the Company which elects to receive
the entire credit balance in such Participant’s Stock Purchase Account in cash
as soon as administratively possible after the end of that Purchase Period,
provided that such Participant shall have no right to purchase Common Stock in
the event that the last day of such a Purchase Period occurs more than three
months following the termination of such Participant’s employment with the
Company by reason of such an approved retirement. In the event of any

7



--------------------------------------------------------------------------------



 



other termination of employment (other than death) with the Company or a
Participating Subsidiary, participation in the Plan will cease on the date the
Participant ceases to be a Regular Full-Time Employee for any reason. In such
event, the entire credit balance in such Participant’s Stock Purchase Account
will be paid in cash to the Participant as soon as administratively possible.
For purposes of this Section 6.03, a transfer of employment to any Participating
Subsidiary or a leave of absence which has been approved by the Committee will
not be deemed a termination of employment as a Regular Full-Time Employee.
ARTICLE VII. NONTRANSFERABILITY
          Section 7.01 Nontransferable Right to Purchase. The right to purchase
Common Stock hereunder may not be assigned, transferred, pledged or hypothecated
(whether by operation of law or otherwise), except as provided in Section 6.02,
and will not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition or
levy of attachment or similar process upon the right to purchase will be null
and void and without effect.
          Section 7.02 Nontransferable Account. Except as provided in
Section 6.02, the amounts credited to a Stock Purchase Account may not be
assigned, transferred, pledged or hypothecated in any way, and any attempted
assignment, transfer, pledge, hypothecation or other disposition of such amounts
will be null and void and without effect.
          Section 7.03 Nontransferable Shares. Except as the Committee shall
otherwise permit, the Common Stock purchased by a Participant at the end of such
Purchase Period pursuant to Section 5.01 may not be sold, assigned, transferred,
pledged or hypothecated prior to the earlier to occur of (i) the death,
disability or Approved Retirement of the Participant, (ii) the Acceleration
Date, (iii) the first anniversary of the end of such Purchase Period in any way,
or (iv) the termination of employment of the Participant and any attempted sale,
assignment, transfer, pledge, hypothecation or other disposition of such share
or shares during such period will be null and void and without effect.
Thereafter, a Stock certificate or other rights may be delivered in accordance
with Section 8.04 hereof.
ARTICLE VIII. COMMON STOCK ISSUANCE
     Section 8.01 Issuance of Purchased Shares. Promptly after the last day of
each Purchase Period and subject to such terms and conditions as the Committee
in its sole discretion may impose, the Company will cause the Common Stock then
purchased pursuant to Section 5.01 of the Plan to be issued for the benefit of
the Participant and held in the Plan pursuant to Section 8.03 of the Plan.
     Section 8.02 Completion of Issuance. A Participant shall have no interest
in the Common Stock purchased pursuant to Section 5.01 of the Plan until such
Common Stock is issued for the benefit of the Participant pursuant to
Section 8.03 of the Plan.

8



--------------------------------------------------------------------------------



 



     Section 8.03 Form of Ownership. The Common Stock issued under Section 8.01
of the Plan will be held in the Plan in the name of the Participant or jointly
in the name of the Participant and another person, as the Participant may direct
on a form provided by the Company, until such time as certificates for such
shares of Common Stock are delivered to or for the benefit of the Participant
pursuant to Section 8.04 of the Plan.
     Section 8.04 Delivery. At any time following the conclusion of the
nontransferability period set forth in Section 7.03 of the Plan and subject to
such terms and conditions as the Committee in its sole discretion may impose, by
filing with the Company a form provided by the Company for such purpose, a
Participant may elect to have the Company cause to be delivered to or for the
benefit of the Participant a certificate for the number of whole shares, and
cash for the number of fractional shares, representing the Common Stock
purchased pursuant to Section 5.01 of the Plan. The election notice will be
processed as soon as practicable after receipt.
     Section 8.05 Securities Laws. The Company shall not be required to issue or
deliver any shares of Common Stock until the requirements of any federal or
state securities laws, rules or regulations or other laws or rules (including
the rules of the Nasdaq National Market System or any stock exchange upon which
the Common Stock may then be listed or admitted for trading), as may be
determined by the Company to be applicable, are satisfied.
ARTICLE IX. EFFECTIVE DATE, AMENDMENT AND
TERMINATION OF PLAN
          Section 9.01 Effective Date. The Plan was approved by the Board of
Directors on December 8, 2000 and shall be approved by the stockholders of the
Company within twelve months thereof.
          Section 9.02 Plan Commencement. The initial Purchase Period under the
Plan will commence on January 2, 2001. Thereafter, each succeeding Purchase
Period will commence and terminate in accordance with Section 1.03.
          Section 9.03 Powers of Board. The Board of Directors may amend or
discontinue the Plan at any time. No amendment or discontinuation of the Plan,
however, shall without stockholder approval be made that: (i) requires
stockholder approval under any rules or regulations of the National Association
of Securities Dealers, Inc. or any securities exchange that are applicable to
the Company or (ii) permits the issuance of Common Stock before payment therefor
in full.
          Section 9.04 Automatic Termination. The Plan shall automatically
terminate when all of the shares of Common Stock provided for in Section 10.04
have been sold.

9



--------------------------------------------------------------------------------



 



ARTICLE X. ADMINISTRATION
          Section 10.01 The Committee. Subject to the provisions of
Section 10.03, the Plan shall be administered by a committee (the “Committee”)
of two or more directors of the Company. The members of the Committee shall be
appointed by and serve at the pleasure of the Board of Directors.
          Section 10.02 Powers of Committee. Subject to the provisions of the
Plan, the Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan, to establish
deadlines by which the various administrative forms must be received in order to
be effective, and to adopt such other rules and regulations for administering
the Plan as it may deem appropriate. The Committee shall have full and complete
authority to determine whether all or any part of the Common Stock acquired
pursuant to the Plan shall be subject to restrictions on the transferability
thereof or any other restrictions affecting in any manner a Participant’s rights
with respect thereto but any such restrictions shall be contained in the
documents by which a Participant elects to participate in the Plan pursuant to
Section 2.02. Decisions of the Committee will be final and binding on all
parties who have an interest in the Plan.
          Section 10.03 Power and Authority of the Board. Notwithstanding
anything to the contrary contained herein, the Board, at any time and from time
to time, without any further action of the Committee, may exercise the powers
and duties of the Committee under this Plan. Moreover, the Board shall have the
right to delegate any or all of its rights and duties under the Plan (other than
the authority to amend the Plan) to any committee of the Board.
          Section 10.04 Stock to be Sold. The Common Stock to be issued and sold
under the Plan may be treasury shares or authorized but unissued shares, or the
Company may purchase Common Stock in the market for sale under the Plan. Except
as provided in Section 11.01, the aggregate number of shares of Common Stock to
be sold under the Plan will not exceed 2,275,000 shares.
Section 10.05 Notices. Notices to the Committee should be addressed as follows:
eFunds Corporation
8501 North Scottsdale Road, Suite 300
Scottsdale, AZ 85284
ATTN: Corporate Secretary
ARTICLE XI. ADJUSTMENT FOR CHANGES IN STOCK OR COMPANY
          Section 11.01 Stock Dividend or Reclassification. If the outstanding
shares of Common Stock are increased, decreased, changed into or exchanged for a
different number or kind of securities of the Company, or shares of a different
par value or without par value, through reorganization, recapitalization,
reclassification, stock dividend, stock split, amendment

10



--------------------------------------------------------------------------------



 



to the Company’s Certificate of Incorporation, reverse stock split or otherwise,
an appropriate adjustment shall be made in the maximum numbers and kind of
securities to be purchased under the Plan with a corresponding adjustment in the
purchase price to be paid therefor.
          Section 11.02 Merger or Consolidation. If the Company is merged into
or consolidated with one or more corporations during the term of the Plan,
appropriate adjustments will be made to give effect thereto on an equitable
basis in terms of issuance of shares of the corporation surviving the merger or
of the consolidated corporation, as the case may be.
ARTICLE XII. APPLICABLE LAW
          Rights to purchase Common Stock granted under the Plan shall be
construed and shall take effect in accordance with the laws of the State of
Delaware.

11